Citation Nr: 1444463	
Decision Date: 10/06/14    Archive Date: 10/16/14

DOCKET NO.  10-43 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether there is new and material evidence to reopen a claim of entitlement to service connection for allergic rhinitis and, if so, whether service connection is warranted.

2.  Whether there is new and material evidence to reopen a claim of entitlement to service connection for a gastrointestinal disorder and, if so, whether service connection is warranted.

3.  Whether there is new and material evidence to reopen a claim of entitlement to service connection for tinea pedis and, if so, whether service connection is warranted.

4.  Whether there is new and material evidence to reopen a claim of entitlement to service connection for sleep apnea and, if so, whether service connection is warranted.

5.  Whether there is new and material evidence to reopen a claim of entitlement to service connection for a lung condition and, if so, whether service connection is warranted.

6.  Whether there is new and material evidence to reopen a claim of entitlement to service connection for residuals of a right great toe injury and, if so, whether service connection is warranted.

7.  Whether there is new and material evidence to reopen a claim of entitlement to service connection for residuals of a right ankle injury and, if so, whether service connection is warranted.

8.  Entitlement to service connection for an acquired psychiatric disorder, including posttraumatic stress disorder (PTSD) and depression.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his mother, E.H.


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel



INTRODUCTION

The Veteran had active military service from June 1993 to June 1997.

He appealed to the Board of Veterans' Appeals (Board/BVA) from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  Jurisdiction over the claims was later transferred to the RO in Houston, Texas, and that office certified the appeal to the Board.

The Board remanded the claims in April 2014 to provide the Veteran his requested hearing before the Board.  He later had this videoconference hearing in July 2014 before the undersigned Veterans Law Judge (VLJ) of the Board.  A transcript of the proceeding is of record.  At the conclusion of the hearing the Veteran submitted additional medical treatment records and waived his right to have the RO initially consider them as the Agency of Original Jurisdiction (AOJ), preferring instead that the Board do so in the first instance.  See 38 C.F.R. § 20.1304(c).  Accordingly, the Board is proceeding with its consideration of the claims, including in light of these additional records.

The Board sees that a prior November 2004 rating decision denied service connection for depression.  The Veteran did not in response file a timely notice of disagreement (NOD) with that decision and it resultantly became a final and binding determination based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.1103 (2013).  He did however subsequently file a new claim for "depression," which was considered as a petition to reopen this previously-denied claim, but which also was denied by the RO in the June 2008 rating decision now at issue in this appeal.

The U. S. Court of Appeals for Veterans Claims (Court/CAVC) has held that the scope of a claim for service connection for a mental disability includes any mental disability that reasonably may be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009); see also Brokowski v. Shinseki, 23 Vet. App. 79, 85 (2009) (A claimant's identification of the benefit sought does not require any technical precision), citing Ingram v. Nicholson, 21 Vet. App. 232, 256-57 (2007) (It is the pro se claimant who knows what symptoms he is experiencing and that are causing him disability); see, too, Robinson v. Nicholson, 21 Vet. App. 545, 552 (2008) (The Board is required to consider all issues raised either by the claimant or the evidence of record).  The Clemons Court indicated that, when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.

The U.S. Court of Appeals for the Federal Circuit (Federal Circuit Court) has held that, for purposes of determining whether a new claim has been submitted under 38 U.S.C.A. § 7104(b), the "factual basis" of a service-connection claim is the Veteran's disease or injury, rather than the symptoms of that disease or injury.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008); see also Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).  The CAVC has determined that the scope of Boggs and Ephraim is limited to claims to reopen.  Specifically, the CAVC stated that Boggs, as well as Ephraim, relies upon a diagnosis to define the scope of a claim only retrospectively - after there has been a finding of fact based upon competent medical evidence.  See Clemons, 23 Vet. App. at 8.  In contexts of section 5108 and requests to reopen, this accomplishes a balancing effect that preserves the finality (res judicata) of agency decisions while not precluding Veterans from pursuing claims based on evidence of injuries or diseases distinct from those upon which benefits have been denied.  Id.  However, the CAVC determined that the advantages of treating separate diagnoses as separate claims in cases to reopen do not exist where separate diagnoses are rendered for the same reported symptoms during the initial processing of a claim for benefits.  Id.

So in determining whether new and material evidence is required, the focus of the Board's analysis must be on whether the evidence presented truly amounts to a new claim based upon distinctly diagnosed diseases or injuries or whether the evidence substantiates an element of a previously-adjudicated matter.  See Velez v. Shinseki, 23 Vet. App. 199 (2009).  New arguments based on the same evidence of record at the time of the previous final denial do not constitute the presentation of new and material evidence.  See Untalan v. Nicholson, 20 Vet. App. 467 (2006).

Here, since the Veteran has received more than one psychiatric diagnosis, this appeal is appropriately characterized as a claim of entitlement to service connection for a psychiatric disorder inclusive of those diagnoses, namely PTSD and depression.  See Clemons.  Additionally, the Board finds that de novo review is appropriate given that the earlier November 2004 final denial was limited to the narrower issue of entitlement to service connection for depression, specifically.  38 U.S.C.A. § 7105.  Moreover, the criteria for establishing service connection for PTSD differ slightly from typical service-connection claims.  Arzio v. Shinseki, 602 F.3d 1343, 1347 (Fed. Cir. 2010).  The Veteran is not prejudiced by this de novo review, as the underlying claim for service connection for a psychiatric disorder, specifically PTSD, ultimately is being granted rather than denied.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  See also Hickson v. Shinseki, 23 Vet. App. 394 (2010) (Generally, where the Board reopens a claim, but the RO did not, the case must be remanded for RO consideration unless there is a waiver from the appellant or no prejudice would result from immediate readjudication of the claim.)

A portion of the Veteran's records are being maintained electronically in the Virtual VA system and Veterans Benefits Management System (VBMS).  Instead of paper, a highly secured electronic repository is used to store and review every document involved in the claims process.  The use of these systems allows VA to leverage information technology in order to more quickly and accurately decide claims for benefits.  Any future consideration of this appellant's claims therefore should take into consideration the existence of these electronic records.

After being reopened, the claims of entitlement to service connection for a gastrointestinal disorder and right great toe condition are being REMANDED, rather than immediately decided, since they must be further developed.



FINDINGS OF FACT

1.  Service connection claims for allergic rhinitis, a gastrointestinal condition, tinea pedis, sleep apnea, a lung condition, a right great toe condition, and a right ankle condition were previously considered and denied in an unappealed November 2004 rating decision.

2.  Additional evidence received since that November 2004 rating decision, when viewed with the earlier evidence of record, does not raise a reasonable possibility of substantiating the claims for allergic rhinitis, tinea pedis, sleep apnea, or a right ankle condition.

3.  But, conversely, additional evidence received since that November 2004 rating decision, when viewed with the earlier evidence of record, does raise a reasonable possibility of substantiating the claims for a gastrointestinal condition, a lung condition, and a right great toe condition.

4.  PTSD has been diagnosed and attributed to a confirmed traumatic event ("stressor") that occurred during the Veteran's active military service.

5.  Bronchitis also has been diagnosed and etiologically related to his service.



CONCLUSIONS OF LAW

1.  The November 2004 rating decision that denied the claims of entitlement to service connection for allergic rhinitis, a gastrointestinal condition, tinea pedis, sleep apnea, a lung condition, a right great toe condition, and a right ankle condition is a final and binding determination based on the evidence then of record.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103 (2013).

2.  New and material evidence has not been received since that decision to reopen the claims for service connection for allergic rhinitis, tinea pedis, sleep apnea, or a right ankle condition.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  But there is new and material evidence since that decision to reopen the claims for service connection for a gastrointestinal condition, a lung condition, and a right great toe condition.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

4.  The criteria also are met for entitlement to service connection for PTSD.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).

5.  As well, the criteria are met for entitlement to service connection for bronchitis.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, including apprising him of the information and evidence he is expected to provide versus that VA will obtain for him.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Initially, the Board points out that the Veteran's previously denied claims of entitlement to service connection for an acquired psychiatric condition and a lung condition are being reopened, and the underlying service connection claims are being granted.  The Board therefore need not discuss whether there has been compliance with the VCAA's duty-to-notify-and-assist obligations as concerning these claims since they are being resolved entirely in his favor.  Therefore, any error in providing notice or assistance is ultimately inconsequential and, therefore, at most nonprejudicial, i.e., harmless error.  38 C.F.R. § 20.1102.  Similarly, his previously denied service connection claims for a gastrointestinal disability and a right great toe disability are also being reopened, but require further development before adjudicating the underlying claims on the merits.

As for the remaining claims, the Veteran was provided with the relevant notice and information in a November 2007 letter, prior to the initial adjudication of his claims in the June 2008 rating decision at issue in this appeal, so in the preferred sequence.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  He also was duly advised of the specific reason his claims were previously denied, in accordance with Kent v. Nicholson, 20 Vet. App. 1 (2006).  See also VA Gen. Couns. Mem., para. 2, 3 (June 14, 2006) (wherein VA's Office of General Counsel issued informal guidance interpreting Kent as requiring the notice to specifically identify the kind of evidence that would overcome the prior deficiency rather than simply stating the evidence must relate to the stated basis of the prior denial).  The Veteran has not alleged any notice deficiency during the processing and adjudication of his claims, certainly none that he and his representative consider unduly prejudicial - meaning necessarily outcome determinative of his claims.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records and providing an examination or medical opinion when necessary to make a decision on the claim.  This additional obligation does not apply if there is no reasonable possibility the assistance would aid in substantiating the claim.  To this end, the Veteran's service treatment records (STRs), VA treatment records, lay statements, and hearing transcript have been obtained and associated with his claims file for consideration.  The Veteran testified in July 2014 that he was not receiving any non-VA treatment.  See Hearing Transcript at 8.

The Veteran was also provided with VA examinations.  However, in the context of claims to reopen, this is a "conditional or provisional duty."  Woehlaert v. Nicholson, 21 Vet. App. 456, 463 (2007); see also 38 C.F.R. § 3.159(c).  Accordingly, if it is determined that new and material evidence has not been presented to reopen a claim, VA's duty to provide a new examination is extinguished, and the issue of the adequacy of any new examinations already provided becomes moot.  Woehlaert, 21 Vet. App. at 463.  In this case, the Veteran's previously denied claims for service connection for allergic rhinitis, tinea pedis, sleep apnea, and a right ankle condition are not being reopened.  Therefore, no exams must be provided for those claims, and the adequacy of any examinations already provided is moot.

In light of the above, VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Finally, the Veteran testified at a Board hearing.  The hearing was adequate as the VLJ who conducted the hearing explained the issues and identified possible sources of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

II.  New and Material Evidence

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing entitlement to service connection generally requires having competent and credible, so probative, evidence of three things:  (1) a current disability; 
(2) in-service incurrence or aggravation of a relevant disease or an injury; and (3) a causal relationship, i.e., nexus, between the disease or injury in service and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

In an unappealed November 2004 rating decision, the RO denied entitlement to service connection for depression, allergic rhinitis, a gastrointestinal condition, tinea pedis, sleep apnea, a lung condition, a right great toe injury, and a right ankle injury.  The Veteran did not appeal that decision, so it is a final and binding determination based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.1103.

Generally, a claim that has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed. 38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence means evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

When determining whether the claim should be reopened, the credibility of the newly-submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  But see also Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not require the Secretary [of VA] to consider the patently incredible to be credible" or to blindly accept, as true, assertions that are beyond the competence of the person making them).

The CAVC has found that the post-Veterans Claims Assistance Act (VCAA) version of 38 C.F.R. § 3.156(a) created a "low threshold", and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  See Shade v. Shinseki, 24 Vet. App. 110, 121 (2010).  

The CAVC stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id., at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decision makers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.

A.  Allergic Rhinitis

The Veteran's claim for service connection for allergic rhinitis was previously denied in the November 2004 final rating decision on the basis that the condition preexisted service and was not aggravated by service.  The Board notes that the Veteran can submit new and material evidence to support the conclusion that his condition was indeed aggravated by service, or he may submit evidence to support the conclusion that his condition did not preexists service and, in fact, had its onset during service.

However, the evidence received since the November 2004 rating decision is not sufficient to reopen the claim under either theory.  Neither the Veteran's statements nor his treatment records contain any assertion that allergic rhinitis was aggravated by service, and a June 2011 VA examiner specifically stated that the condition was not aggravated by service.

As to whether allergic rhinitis preexisted service, VA treatment records dated December 2010 show the Veteran reported the onset of his symptoms occurred from the time of the bombing of a federal building in Oklahoma City in 1995 during his period of active service.  He also testified at his July 2014 hearing that his condition had its onset during service.  See Hearing Transcript at 4.  However, in his initial June 2004 claim for benefits, he reported an onset date for rhinitis as 1996, so during his service.  This report was of record at the time of the November 2004 rating decision, so the Veteran's more recent assertions that his condition began in service are not new.  There is no other evidence to suggest that the Veteran's condition did not preexist service, or that it otherwise had its onset during service.

As new and material evidence has not been received, reopening of this claim is not warranted.

B.  Gastrointestinal Condition

The Veteran's claim for service connection for a gastrointestinal condition was previously denied in the November 2004 final rating decision on the basis that a current condition was not established.  Evidence received since that rating decision, including VA examinations in May 2010 and June 2011, reflects diagnoses of gastroesophageal reflux disease (GERD).  This evidence is new, as it was not previously of record at the time of the prior denial.  It is also material, as it addresses the previously unestablished element of whether the Veteran has a current disability.  Therefore, on the basis of this new and material evidence, the claim for service connection for a gastrointestinal disability is reopened.

However, as discussed below, additional development is necessary prior to adjudicating the underling service connection claim.

C.  Tinea Pedis

The Veteran's claim for service connection for tinea pedis was previously denied in the November 2004 final rating decision on the basis that a current tinea pedis condition or diagnosis was not established.  In addition, while a current onychomycosis diagnosis was present, the evidence of record at the time did not relate this second condition to service.  

Evidence received since this rating decision also fails to establish a competent diagnosis of tinea pedis, or relate current onychomycosis to service.  VA examinations conducted in May 2010 and June 2011 diagnosed onychomycosis, but noted that no tinea pedis was present.  VA treatment records dated November 2010 also reflect a diagnosis of onychomycosis, but not tinea pedis.  Moreover, the May 2010 VA examiner specifically noted that current onychomycosis was not related to service.

At his July 2014 hearing, the Veteran testified that he was receiving ongoing treatment for tinea pedis.  See Hearing Transcript at 6.  However, this is not consistent with his treatment records, which reflect onychomycosis but not tinea pedis.  The Veteran himself has not demonstrated any specialized knowledge or expertise to indicate that he is capable of rendering a competent medical diagnosis, and tinea pedis is not a condition which a layperson is capable of specifically diagnosing.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).

In sum, the evidence received since the November 2004 rating decision only reinforces the findings made in that rating decision, namely that tinea pedis is not currently present and diagnosed onychomycosis is not related to service.  Therefore, the evidence received since the prior denial is not material and does not raise a reasonable possibility of substantiating the claim, and reopening this previously denied claim is not warranted.

D.  Sleep Apnea

The Veteran's claim for service connection for sleep apnea was previously denied in the November 2004 final rating decision on the basis that a current sleep apnea condition or diagnosis was not established.  Evidence received since this rating decision also fails to establish a competent diagnosis of sleep apnea.  VA records show that the Veteran underwent a sleep study in July 2009, but he was not diagnosed with sleep apnea.  Rather, the resulting assessment was possible restless leg syndrome.  Interpretation of the polysomnographic results revealed findings largely within the expected ranges.  As with tinea pedis above, sleep apnea is not a condition which a layperson is capable of diagnosing.  Therefore, a current sleep apnea diagnosis has not been established.  Although the Veteran also testified that he was diagnosed with sleep apnea in service, this was already noted in the November 2004 rating decision.  The evidence received since that time is not material and does not otherwise raise a reasonable possibility of substantiating the claim.  Therefore, the Veteran's petition to reopen this claim is denied.

E.  Lung Condition

The Veteran's claim for service connection for a lung condition was previously denied in the November 2004 final rating decision on the basis that a current condition was not established.  Evidence received since that rating decision, specifically a July 2010 VA reexamination, reflects a diagnosis of bronchitis.  This evidence is new, as it was not previously of record at the time of the prior denial.  It is also material, as it addresses the previously unestablished element of whether the Veteran has a current disability.  Therefore, on the basis of this new and material evidence, the claim for service connection for a gastrointestinal disability is reopened.

Generally, where the Board reopens a claim, but the RO did not, the case must be remanded for RO consideration unless there is a waiver from the appellant or no prejudice would result from adjudication of the claim.  Hickson v. Shinseki, 23 Vet. App. 394 (2010).  In this case, the RO reopened the Veteran's claim for service connection for a gastrointestinal condition in a May 2013 SSOC, and as discussed below, the Board has determined that service connection is warranted for a lung disability.  Therefore, there is no prejudice in proceeding with adjudication of the Veteran's claim on the merits at this time.

F.  Right Great Toe

The Veteran's claim for service connection for residuals of a right great toe injury was previously denied in the November 2004 final rating decision on the basis that a current right ankle condition or diagnosis was not established.  Evidence received since this rating decision includes May 2009 VA treatment records which show the Veteran complaining of "an old fracture" to his right toe.  He is competent to report symptoms such as pain, and this evidence is presumed to be credible for the purposes of reopening the claim.  This evidence is new, as the Veteran had not provided any statements, including complaints of pain, prior to the November 2004 rating decision.  Moreover, it is material, as it relates to whether the Veteran had a current right great toe condition, including possible residuals of an old injury.  This raises a reasonable possibility of substantiating the underlying claim, and therefore it is reopened.

As discussed below, however, further development is warranted prior to adjudicating this service connection claim on the merits.

G.  Right Ankle

The Veteran's claim for service connection for residuals of a right ankle inversion injury was previously denied in the November 2004 final rating decision on the basis that a current right ankle condition or diagnosis was not established.  Evidence received since this rating decision also fails to establish a competent diagnosis of sleep apnea.  VA records associated with the claims file and dated through August 2013 do not show any treatment or diagnosis of a right ankle injury.  During his July 2014 hearing, the Veteran denied any recent treatment for the ankle, and denied any current problems with the ankle.  See Hearing Transcript at 14-15.  Therefore, the evidence received since the prior final denial does not establish a current right ankle disability and does not raise a reasonable possibility of substantiating the Veteran's claim, and his petition to reopen the claim is denied.

III.  Service Connection

To reiterate, service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing entitlement to direct service connection generally requires having competent and credible evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a relevant disease or an injury; and (3) a causal relationship, i.e., a nexus, between the disease or injury in service and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).  See also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).


That an injury occurred in service alone is not enough; there must be chronic (i.e., permanent) disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, or this is legitimately questionable, then a showing of continuity of symptomatology after service is required to support a finding of chronicity and the claim.  38 C.F.R. § 3.303(b).  The Federal Circuit Court has clarified, however, that this notion of continuity of symptomatology as an alternative means of showing chronicity of disease or injury in service to alternatively link the currently claimed disability to service only pertains to chronic diseases specifically listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

A.  Acquired Psychiatric Disorder

The Veteran contends that he has a psychiatric disorder as a result of his military service.  As noted earlier, his records reflect diagnoses of PTSD and depression.

Entitlement to service connection for PTSD, in particular, requires (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) credible supporting evidence that a claimed in-service stressor occurred; and (3) a link, established by medical evidence, between current symptoms and the 
in-service stressor.  38 C.F.R. §§ 3.304(f) and 4.125.  See also Arzio v. Shinseki, 602 F.3d 1343, 1347 (Fed. Cir. 2010).

There is conflicting evidence as to whether the Veteran has PTSD.  VA records dated in June 2009 state he did not have PTSD because his claimed stressor did not involve actual or threatened death or injury.  An August 2013 VA opinion also states he did not have PTSD, as most of his previous evaluations had shown depressive symptoms and substance abuse.  But other VA records dated instead in July 2009, January 2010, and June 2013 all reflect a diagnosis of PTSD, including separate diagnoses from two different evaluating psychologists.  The June 2013 records specifically noted that the PTSD criteria had been met.  And, in any event, a diagnosis of PTSD is presumed to be in accordance with these Diagnostic and Statistical Manual (DSM) criteria, both in terms of the sufficiency and adequacy of the stressor being claimed.  See Cohen v. Brown, 10 Vet. App. 128 (1997).  All of the above evaluations for PTSD were based on interviews and clinical evaluations of the Veteran, and the Board finds them equally probative in assessing his mental health and status in relation to things that occurred during his military service.  Therefore, resolving all doubts in his favor, it has been both established that he has the requisite PTSD diagnosis and attribution of it to events that occurred during his service.  38 C.F.R. §§ 3.102, 3.304(f).

With respect to element (2) regarding a stressor supporting this diagnosis, the Veteran has reported being involved with the recovery or clean-up operations following the April 1995 bombing of the Alfred P. Murrah Federal Building in Oklahoma City, Oklahoma.  In his treatment records and hearing testimony, he stated that his duties and responsibilities during those operations included the handling of human remains.  His participation in those operations is corroborated by a Humanitarian Service Medal he received for his actions and those of his unit, and the specific stressor of seeing and handling human remains is corroborated by a June 2014 statement from one of his service comrades who was also present during those operations.  Therefore, element (2) has been satisfied.

Finally, with respect to element (3), a link between current symptoms and the stressor in service, VA records dated in July 2009 reflect a finding of "chronic PTSD from Oklahoma City bombing."  Additional records from a VA psychologist dated in June 2013 similarly reflect a diagnosis of PTSD associated with the Veteran's reports of his experiences in Oklahoma City.  Therefore, element (3) has been satisfied, as well.

As all the elements of service connection for PTSD have been met, this claim is being granted.

B.  Lung Condition

As noted earlier, the Veteran has been diagnosed additionally with bronchitis.  Therefore, element (1) of service connection has been satisfied.

With respect to element (2), the Veteran's STRs reflect diagnoses of bronchitis and community-acquired pneumonia in November 1994, and of sinusitis and bronchitis in October 1996.  Therefore, an in-service incurrence of a relevant disease has also been demonstrated.

With respect to element (3), the Veteran underwent a VA examination in July 2010.  The examiner reviewed the claims file, obtained a history from the Veteran, and conducted an examination.  Based on this collective information, the examiner determined that the Veteran's current bronchitis is etiologically related to the bronchitis and right lower lobe pneumonia that occurred in service.  There is no other opinion to refute this conclusion or to otherwise suggest that the Veteran's current condition is not the result of his service.  Therefore, element (3) has also been satisfied.

As all three elements for service connection have been met, this claim is being granted as well.


ORDER

The petition to reopen the previously denied claims for service connection for allergic rhinitis, tinea pedis, sleep apnea, and a right ankle condition is denied.

But the previously-denied claims for service connection for a gastrointestinal condition and a right great toe condition are reopened on the basis of new and material evidence; the appeal for these claims is granted to this extent only.

The previously-denied claim for service connection for a lung condition also is reopened, and service connection for a lung condition - namely, bronchitis, is granted.

Service connection for PTSD also is granted.


REMAND

With respect to the Veteran's claim for service connection for a gastrointestinal disability, he was afforded VA examinations in May 2010 and June 2011.  However, neither examiner fully acknowledged the Veteran's gastrointestinal complaints in service.  The STRs reflect complaints and diagnoses of gastrointestinal problems in December 1993, October 1995, and June 1996.  These findings were not discussed by the May 2010 examiner, and the June 2011 examiner only acknowledged the December 1993 report, so not also the others.  Therefore, additional medical comment is needed to fully address these additional findings from service.

With respect to the Veteran's claim for service connection for a right great toe disorder, the STRs indicate he dislocated this toe at the distal interphalangeal joint in April 1995.  As noted above, he has complained of pain in this toe ever since.  Therefore, a VA examination is needed assessing the nature of any current toe disability and its relationship, if any, to the toe injury in service.

Accordingly, these claims are REMANDED for the following additional development and consideration:

1.  Forward the claims file, including a copy of this remand, to the June 2011 examiner who conducted the VA examination for GERD.  The examiner should again review the file, including the Veteran's service treatment records and the gastrointestinal complaints contained therein.  Following this review, the examiner must address the following:

A.  Was the Veteran's currently diagnosed GERD at least as likely as not (50 percent or greater probability) incurred during the Veteran's active military service, or otherwise related to any disease, event, or injury during his service?

In forming this opinion, the examiner must specifically address the Veteran's December 1993 complaints of stomach pain and diagnosis of non-specific gastritis; October 1995 complaints of vomiting and diarrhea, and a diagnosis of acute gastroenteritis; and June 1996 complaints of nausea, vomiting, and diarrhea; and a diagnosis of viral gastroenteritis.

It is most essential in providing his/her responses that the VA examiner provide explanatory rationale, if necessary citing to specific evidence in the file supporting conclusions.

If the June 2011 VA examiner is not available, the claims file must be forwarded to another appropriate examiner, who must comply with the above instructions.  If any designated examiner determines that an additional physical examination is necessary to make the requested determinations, such an examination should be scheduled.  However, this is left to the discretion of the examiner.  The Veteran must be provided with appropriate notice of the date and time of any requested examination.

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of any current right great toe disability.  The claims file, including a copy of this remand, must be made available to the examiner, who should indicate in his/her examination report that the file was reviewed.  All indicated test and studies should be completed.  Following completion of the examination, the examiner must address the following:

A.  What are the current disabilities associated with the right great toe?

B.  For each current disability, is it at least as likely as not (50 percent or greater probability) that the condition was incurred during the Veteran's active military service, or is otherwise related to any disease, event, or injury during his service, including the April 1995 dislocation of his right great toe at the distal interphalangeal joint?

It is most essential in providing his/her responses that the VA examiner provide explanatory rationale, if necessary citing to specific evidence in the file supporting conclusions.

3.  Ensure the examiners' opinions are responsive to these determinative issues of causation.  If not, return the report for all necessary additional information.  38 C.F.R. § 4.2.

4.  Then readjudicate these remaining claims in light of this and all other additional evidence.  If these claims continue to be denied, send the Veteran and his representative a supplemental statement of the case (SSOC) and give them time to respond to it before returning the file to the Board for further appellate consideration of these claims.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


